IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL, :           No. 2596 Disciplinary Docket No. 3
                                :
                Petitioner      :           No. 29 DB 2018
                                :
           v.                   :           Attorney Registration No. 64371
                                :
JOHN KELVIN CONNER,             :           (Montgomery County)
                                :
                Respondent      :


                                       ORDER


PER CURIAM
      AND NOW, this 20th day of June, 2019, upon consideration of the Report and

Recommendations of the Disciplinary Board, John Kelvin Conner is disbarred from the

Bar of this Commonwealth and shall comply with the provisions of Pa.R.D.E. 217.

Respondent shall pay costs to the Disciplinary Board pursuant to Pa.R.D.E. 208(g).